Citation Nr: 1020464	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
as a result of exposure to herbicides.

3.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Emily B. Joyner


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975 
and from August 1975 to January 1979.  The Veteran received 
an honorable discharge from his first period of active 
service and for his second period of service he was 
discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
hypertension, diabetes mellitus, right foot disorder, and 
right knee disorder.  In a January 2006 rating decision, the 
RO granted service connection for a right knee disorder.  As 
such, that issue is no longer on appeal, and is not currently 
before the Board.

When the case was last before the Board in September 2007, 
the Board remanded the issues of entitlement to service 
connection for diabetes mellitus and residuals of a right 
foot injury for additional development.  Also in September 
2007, the Board denied the Veteran's claim for entitlement to 
service connection for hypertension.  The Veteran appealed 
this denial to the United States Court of Veterans Appeals 
(Court).  In an October 2009 Order, the Court vacated the 
Board's decision denying the claim for entitlement to service 
connection for hypertension and remanded the issue to the 
Board for action in compliance with the Order.  The issues of 
entitlement to service connection for diabetes mellitus and 
residuals of a right foot injury were remanded again by the 
Board in August 2008, and were not disturbed by the October 
2009 Court Order.

In September 2007, the Veteran testified at the RO before the 
undersigned Veterans Law Judge (Travel Board hearing).  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Before the Board can adjudicate the Veteran's service 
connection claims, additional development is warranted, as 
described below.

Pursuant to the Court's October 2009 Memorandum Order, the 
Board finds that a remand is necessary with respect to the 
claim for entitlement to service connection for hypertension.  
Importantly, the Veteran has not undergone a VA examination 
in order to determine the nature and etiology of his current 
hypertension.  Notably, the Veteran's blood pressure reading 
at his May 1975 separation examination was 128/92.  Neither 
the service treatment records from the Veteran's first period 
of active service nor from his second period of active 
service reflect a diagnosis of hypertension.  The Veteran's 
December 1978 separation examination report from his second 
period of service reflects a blood pressure reading of 
108/78.  The post-service medical evidence shows that in 2000 
the Veteran was first diagnosed and treated for hypertension.  
The record also reflects the Veteran's complaints of 
continuous related problems since service.  Therefore, the 
Board finds that a VA examination to determine the nature and 
etiology of the Veteran's current hypertension should be 
obtained.

With respect to the service connection claims for diabetes 
mellitus, as due to herbicide exposure, and residuals of a 
right foot injury, the Board notes that the September 2007 
and August 2008 remands instructed the AOJ to accomplish the 
following:  verify the Veteran's exposure to herbicides 
through the United States Joint Services Records Research 
Center (JSRRC), the Department of the Navy, the Navy Safety 
Center, and the Naval Historical Center; and readjudicate the 
service connection claims after reviewing the additionally 
submitted evidence without a waiver of AOJ consideration of 
such evidence.  

After review of the record, the Board notes that there is a 
June 2009 response (3101) that deck logs from 1968 to the 
present are in the custody of the Naval Historical Center, 
Ships Deck Logs Section, Washington, Navy Yard.  Still, 
however, no such request or response from the Naval 
Historical Center is contained in the claims files.  

Moreover, the claims files contain no supplemental statement 
of the case dated after August 2006.  Therefore, the AOJ did 
not accomplish the objectives set forth in prior Board 
remands.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

Finally, the Board notes that voluminous new medical evidence 
has been added to the record without a waiver of AOJ 
consideration of such evidence.  Although this evidence was 
largely submitted with respect to separate service connection 
claims, these records do, in part, pertain to the claimed 
medical conditions that are the subject of this appeal.  
Therefore, they should be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Naval Historical Center, 
the Department of the Navy, the Navy 
Safety Center, as well as any other 
facility/repository deemed appropriate, 
and provide command histories and deck 
log book records of the U.S.S. Mauna 
Kea (AE 22) and request verification of 
whether the Veteran participated in the 
offloading of weapons to Vietnam via 
small boats.  Any response and/or 
additional records must be associated 
with the claims file (to include a 
negative response).

2.	Upon receiving a response from the 
Navel Historical Center and/or any of 
the other entities, the AOJ should make 
a determination as to whether or not 
the Veteran entered into Vietnam, and 
readjudicate the Veteran's claim for 
entitlement to service connection for 
diabetes mellitus as due to herbicide 
exposure in light of that evidence.  

The AOJ should also note the added page 
entitled "Mauna Kea," dated November 
7, 2007, to the file.

3.	Arrange for the Veteran to undergo a VA 
cardiovascular examination for the 
purpose of determining the nature and 
etiology of his current hypertension.  

The claims file, including complete 
copies of this Remand and the October 
2009 Court Memorandum Decision, must be 
made available to and be reviewed by 
the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to any currently 
present hypertension as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the 
blood pressure readings in the service 
treatment records and the May 1975 
separation examination report showing a 
blood pressure reading of 128/92.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.	After completion of the above 
development, the AOJ should 
readjudicate the Veteran's service 
connection claims, to include 
consideration of all additional 
evidence received since the issuance of 
the August 2006 supplemental statement 
of the case.  If the benefits on appeal 
remain denied, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



